Citation Nr: 1742969	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  07-33 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a thyroid disability, including as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1974 to March 1975 and from September 1990 to May 1991.
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2011, the Board remanded the matter for additional development.  The claim file is now in the jurisdiction of the New York, New York RO.

The Board's previous remand also addressed a claim for service connection for posttraumatic stress disorder (PTSD).  A June 2017 rating decision granted the Veteran service connection for PTSD and chronic adjustment disorder, unspecified, resolving that matter.  


FINDING OF FACT

A thyroid disability was not manifested in, and has not been shown to be related to, the Veteran's service, including claimed exposure to ionizing radiation.


CONCLUSION OF LAW

Service connection for a thyroid disability, including as due to ionizing radiation exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1130, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by April 2008 and April 2012 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Regarding the third factor listed, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  With respect to the instant claim, the low threshold standard of McLendon is not met, as there is no credible competent evidence indicating that a current thyroid disorder may be related to the Veteran's active duty service.  Therefore, a VA examination to secure a nexus opinion in this matter is not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if the evidence, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Service connection based upon exposure to ionizing radiation can be awarded on three different legal bases.  Service connection may be established under the provisions of 38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of direct, or in certain cases presumptive, service connection.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii).  

Diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

As the Veteran did not serve during World War II, the first method does not apply to this claim.

Second, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure. 

Third, and notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee, 34 F.3d at 1043-1044.  Thus, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether his disability is otherwise the result of active service.  In other words, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

The Veteran contends that exposure to depleted uranium shells in service caused his current thyroid nodules.  He served in Southwest Asia in Operation Desert Shield/Storm from November 1990 to April 1991 and his MOS was motor transport.  He contends that he transported radioactive shells during service and was thus exposed to radiation.  His STRs are silent for any complaints, findings, treatment, or diagnosis of a thyroid condition.  June 1991 thyroid function tests were within normal limits. 

The postservice medical evidence is silent regarding a thyroid disorder until July 2008, when an ultrasound of the Veteran's thyroid resulted in diagnoses of multiple complex thyroid nodules.  On December 2010 VA treatment, the Veteran reported tightness in his throat and multiple thyroid nodules.  In January 2011, he underwent an ultrasound with fine needle aspiration and biopsy of the thyroid nodule; the nodules were predominantly lymphocytes with a follicular lesion, possibly associated with chronic thyroiditis, and the biopsy was benign.  In November 2011, he reported experiencing a choking sensation in the throat occasionally and trouble swallowing once or twice.  In December 2011, a thyroid ultrasound revealed heterogenous thyroid echotexture containing bilateral nodules; the results were benign.  In October 2012, he underwent another thyroid ultrasound, and the results were benign.  In January 2014, it was noted that the thyroid was not enlarged.

Non-malignant thyroid nodular disease is specifically listed as a potential radiogenic disease.  As such, the specialized development procedures of 38 C.F.R. § 3.311(b) apply.  The Board notes that 38 C.F.R. § 3.311 does not create a presumption for service connection.  Rather, it provides special procedures for evidentiary development and adjudication of a claim.  Implicit in the regulation is the requirement for evidence of a medical nexus between the exposure to the ionizing radiation and the current disability.

In accordance with 38 C.F.R. § 3.311, the AOJ requested the Veteran's service personnel records (SPRs) to confirm radiation risk activity.  A October 2014 response from the National Personnel Records Center stated that a DD 1141 record of exposure to radiation for the Veteran is not a matter of record.   

In November 2016, the AOJ requested information from the Veteran regarding his exposure and history of exposure to known carcinogens.  He was asked to provide the specific cell type and stage of his disease, if known; when the disease first manifested; the circumstance and date of his exposure; and any information regarding post-service occupational history.  In his December 2016 response, the Veteran stated that he transported radioactive shells in Operation Desert Storm, and after service he worked as a cook for Mobil Oil, then a truck driver, and then a mechanic for the Metro North Railroad.

In January 2017, the AOJ requested additional information from the Veteran regarding his history of exposure to known carcinogens to include pertinent family history, smoking history, evidence of any other effects radiation exposure may have had on him, and any other information relevant to the determination or causation of his disease.  He did not respond.

A January 2017 letter from the Army Dosimetry Center notes that the Center researched the files for records of exposure to ionizing radiation for the Veteran but was unable to locate any records for him.

As there is no evidence to support the Veteran's contention that he was exposed to ionizing radiation in service, the claim was not referred to the Under Secretary for Health for a radiation review or dose assessment.

A chronic thyroid disorder was not clinically noted in service, and such disability was not clinically noted postservice prior to 2008.  Accordingly, service connection for a thyroid disorder on the basis that such disability became manifest in service and persisted is not warranted.  As thyroid cancer has not been diagnosed (biopsy results have consistently been benign), the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a) do not apply. 

Regarding whether the evidence shows otherwise that a current thyroid disorder is related to service/exposures therein (or suggests that it may be - so as to warrant seeking a medical opinion in the matter), the Board finds that the service and postservice evaluation/treatment records, overall, provide evidence that is against this claim, rather than supports it.  They do not show any thyroid problems or radiation exposure in service, and they do show a lengthy postservice intervening period before thyroid nodules were first clinically noted or treated.  Regarding the Veteran's own lay assertions of an etiological relationship between his current thyroid disorder and service, the etiology of such a disorder (whether it may be etiologically related to service) is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson, and does not cite any supporting medical opinion or factual data.  Therefore, his opinion is not probative evidence in the matter.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a thyroid disability.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for a thyroid disability, including as due to ionizing radiation exposure, is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


